DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/21/2021, in which claims 1-20 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20190103026 A1).

Regarding claim 1, Liu discloses a computer-implemented method for performing a local re-identification of a target object which was earlier detected in a video but later lost when tracking the target object, the method comprising (Liu; Fig. 3A, Para. [0031]. A computer method/process is used to track a target object in a video in real time, wherein the target is later determined to be not-matching or lost.): 
receiving a current video frame of the video and a predicted location of the target object (Liu; Fig. 2B, Para. [0030, 40]. Video images are continuously processed, wherein a first/current video image is received, including a determined bounding box of a target object, the box is a rectangular box determining a first/predicted location of the target object.); 
placing a current search window in the current video frame centered on or in the vicinity of the predicted location of the target object (Liu; Fig. 6B,C, Para. [0044]. A first search window/cropped portions is placed in a first video image centered on or in the vicinity of at least a first determined/predicted location of a target object within a bounding box.); 
extracting a feature map from an image patch within the current search window (Liu; Para. [0046-47]. A feature object region/map, e.g. vehicle, people, is obtained from an image area within a current search window.); 
retrieving a set of stored feature maps computed at a set of previously-determined locations of the target object from a set of previously-processed video frames in the video (Liu; Para. [0046-47]. A set of previous feature regions/maps corresponding to previous locations of a target object is determined from a set of previous video frames via the use of updating model.); 
computing a set of correlation maps between the feature map and each of the set of stored feature maps (Liu; Para. [0040, 46]. A set of similarity scores/correlation maps is determined between a current feature region/map and previous feature regions/maps via the use of updating model.); and 
attempting to re-identify the target object locally in the current video frame based on the set of computed correlation maps (Liu; Para. [0040, 46]. A target object is identified and re-identified continuously in a current frame in accordance with a set of determined similarity scores/correlation maps.).

Claim 13 is directed to a system capable of perform a local re-identification of a target object which was earlier detected in a video but later lost when tracking the target object, the system comprising: one or more processors; and a memory coupled to the one or more processors; wherein the memory storing instructions that, when executed by the one or more processors (Liu; Fig. 3A, Para. [0031, 51]. A video processing system is used to perform re-identification, including a processor, a memory with instructions.), cause the system to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-10, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190103026 A1) in view Gaidon (US Pat. 9443320 B1).

Regarding claim 2, Liu discloses attempting to re-identify the target object locally in the current video frame based on the computed correlation maps includes: identifying a peak value in each correlation map of the set of the computed correlation maps (Liu; Para. [0040, 46]. The best similarity/correlation match is identified from a set of calculated similarity scores/correlation maps.); 
identifying the highest peak value in the set of peak values for the set of the computed correlation maps (Liu; Para. [0040, 46]. The best similarity/correlation match is identified from a set of calculated similarity scores/correlation maps.);
But it does not specifically disclose comparing the identified highest peak value with a threshold value; and if the identified highest peak value is greater than the threshold value, determining that the target object is re-identified in the video.
However, Gaidon teaches comparing the identified highest peak value with a threshold value (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. An identified value of score is compared with a first threshold.); and 
if the identified highest peak value is greater than the threshold value, determining that the target object is re-identified in the video (Gaidon; Fig. 2, Col. 8, Ln. 26-34, Col. 13, Ln. 13 to Col. 14, Ln. 7. For an identified value of score being greater or equal to a first threshold, a location of a target object associated with the identified value is determined as a location of the target object of a current frame.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the object tracking system/method of Liu to adapt an target tracking approach, by incorporating Gaidon’s teaching wherein a threshold value associated with a similarity measure is used in object tracking, for the motivation to provide a robust and accurate target tracking technique (Gaidon; Abstract.).

Regarding claim 3, Gaidon of modified Liu further teaches the target object is not re-identified in the current video frame if the identified highest peak value is less than the threshold value, and if so, the method further comprises: receiving a new video frame of the video following the current video frame and the predicted location of the target object (Gaidon; Fig. 2, Col. 8, Ln. 26-34, Col. 13, Ln. 13 to Col. 14, Ln. 7. For an identified value of score being less than a first threshold, a target object is not re-identified in a current frame, and a subsequent image of a third image is received following a current frame and a predicted location.); 
placing a new search window in the new video frame centered on or in the vicinity of the predicted location of the target object (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. A new search window in a subsequent frame is determined centered on or in the vicinity of a predicted location/position of a target object.); 
extracting a new feature map from a new image patch within the new search window (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. A new feature region/map is determined from a new search window.); and 
attempting to re-identify the target object locally in the new video frame based on the new feature map and the set of stored feature maps (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. A new feature region/map is determined from a new search window, wherein a target object is re-identified in an attempt in accordance with a feature region/map and a set of feature regions/maps via a model.).

Regarding claim 5, modified Liu further teaches the method further comprises generating the predicted location based on a set of previously-determined locations of the target object in the set of previously-processed video frames in the video (Liu; Para. [0044, 46]. A predicted location is determined in accordance with a set of previous locations of a target object of previous frames via the use of a model. Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. A predicted location is determined in accordance with a set of previous locations of a target object of previous frames via the use of a model.).

Regarding claim 6, modified Liu further teaches the method further comprises using a greater number of stored feature maps computed at the corresponding previously-determined locations of the target object from a greater number of previously-processed video frames to increase the likelihood to re-identify the target object in the current video frame (Liu; Para. [0044, 46-47]. A set of previous feature regions/maps corresponding to previous locations of a target object is determined from a set of previous video frames via the use of updating model, wherein the set of previous feature regions/maps being greater than at least 1.), wherein the greater number of stored feature maps represents a greater number of possible appearances of the target object such as the different sizes and different viewing angles (Liu; Para. [0044, 46-47]. A set of previous feature regions/maps corresponding to previous locations of a target object is determined from a set of previous video frames via the use of updating model, wherein the set of previous feature regions/maps indicating a greater number of possible appearances of a target object and being greater than at least 1.).

Regarding claim 7, modified Liu further teaches extracting the feature map from the image patch includes: extracting a geometry-based feature map from the image patch (Liu; Fig. 2B, 5, 6B,C,Para. [0029-30, 38-40, 42, 44-47]. Geometry features of gradient and features of color are extracted from image patches/portions.); 
extracting a color-based feature map from the image patch (Liu; Fig. 2B, 5, 6B,C,Para. [0029-30, 38-40, 42, 44-47]. Geometry features of gradient and features of color are extracted from image patches/portions.); and 
concatenating the geometry-based feature map and the color-based feature map to obtain the first or second feature map (Liu; Fig. 2B, 5, 6B,C,Para. [0029-30, 38-40, 42, 44-47]. Geometry features of gradient and features of color are extracted from image patches, wherein extracted feature are concatenated together.).

Regarding claim 8, modified Liu further teaches prior to performing the local re-identification of the target object in the video, the method further comprises tracking the target object through a sequence of video frames in the video by: receiving a first video frame of the video and a previously-determined first location of the target object in the first video frame (Liu; Fig. 2B, Para. [0030, 40]. Video images are continuously processed, wherein prior to any local re-identification, a first/current video image and predicted location/position are received, including a determined bounding box of a target object, the box is a rectangular box determining a first/predicted location of the target object.); 
receiving a second video frame of the video following the first video frame wherein the location of the target object is unknown in the second video frame (Liu; Fig. 2B, Para. [0044, 46]. A second video image is received, wherein a predicted location of a target object is not yet determined.); 
placing a first search window in the first video frame centered on the first location of the target object and a second search window in the second video frame at a second location having the same or substantially the same coordinates as the first location (Liu; Fig. 2B, Para. [0040, 44-47]. A first search and a second window/cropped portions are placed in a first video image and a second video image centered on or in the vicinity of at least a first determined/predicted location of a target object within a bounding box.); 
computing a first correlation map between a first image patch within the first search window and a second image patch within the second search window (Liu; Fig. 2B, 5, 6B,C,Para. [0028-30, 38-40, 42-44-47]. A similarity/correlation is calculated between a first image detected portion of a first search window/cropped portion of a first video image and each second image portion of second search windows/cropped portions of a second video image within second.); and 
identifying an updated location of the target object in the second video frame based on the computed first correlation map (Liu; Fig. 2B, 5, 6B,C,Para. [0089-30, 38-40, 42-44-47]. An updated location of a trajectory is determined in a second video image in accordance with a identified best similarity in the second video image.).

Regarding claim 9, Gaidon of modified Liu further teaches prior to performing the local re-identification of the target object in the video, the method further comprises determining that the target object is lost in the second video frame by: identifying a first peak value in the computed first correlation map (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. A target object is determined lost in a second image frame, prior to any local re-identification via identifying a best match/similarity in a computed first correlation region/map.); 
comparing the identified first peak value with a first threshold value (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. An identified value of score is compared with a first threshold.);; and 
determining that the target object is lost in the second video frame if the identified first peak value is less than the first threshold value (Gaidon; Fig. 2, Col. 8, Ln. 26-34, Col. 13, Ln. 13 to Col. 14, Ln. 7. For an identified value of score being less than a first threshold, a location of a target object associated with the identified value is determined as lost in subsequent video images, including a second image.).

Regarding claim 10, Gaidon of modified Liu further teaches if the identified peak value is greater than or equal to the first threshold value, the method further comprises selecting the location in the second video frame associated with the first peak value as the updated location of the target object in the second video frame (Gaidon; Fig. 2, Col. 8, Ln. 26-34, Col. 13, Ln. 13 to Col. 14, Ln. 7. For an identified value of score being greater or equal to a first threshold, a location of a target object associated with the identified value is determined as a location of the target object of a current frame.).

Claims 14-15, 17-18 are directed to a system capable of perform a local re-identification of a target object which was earlier detected in a video but later lost when tracking the target object, the system comprising: one or more processors; and a memory coupled to the one or more processors; wherein the memory storing instructions that, when executed by the one or more processors (Liu; Fig. 3A, Para. [0031, 51]. A video processing system is used to perform re-identification, including a processor, a memory with instructions.), cause the system to perform a sequence of processing steps corresponding to the same as claimed in claims 2-3, 6-7, and are non-patentable over the prior art for the same reason as indicated previously.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190103026 A1), in view of Han (US Pub. 20050163341 A1).

Regarding claim 11, Liu discloses computing a correlation map between the feature map and a stored feature map in the set of stored feature maps (Liu; Fig. 2B, 5, 6B,C,Para. [0029-30, 38-40, 42-44-47]. 7. A score of similarity/correlation between a first image portion of features of at least on target object within a first search window and a second image portion of features of at least one target object within a second search window is determined/computed.)
But it does not specifically disclose computing a correlation map between the feature map and a stored feature map in the set of stored feature maps includes: performing a two-dimensional (2D) Fast Fourier Transform (FFT) on the feature map and the stored feature map to generate Fourier representations of the feature map and the stored feature map; computing a cross-correlation between the Fourier representations of the feature map and the stored feature map; and converting the computed cross-correlation back to the spatial domain to obtain the correlation map.
But Han teaches computing a correlation map between the feature map and a stored feature map in the set of stored feature maps includes: performing a two-dimensional (2D) Fast Fourier Transform (FFT) on the feature map and the stored feature map to generate Fourier representations of the feature map and the stored feature map (Han; Fig. 2, Para. [0043, 44, 48]. A 2D FFT of a first search region of features is obtained from a first image, and a 2D FFT of a second search region of features is obtained from a second image.); 
computing a cross-correlation between the Fourier representations of the feature map and the stored feature map (Han; Fig. 2, Para. [0045]. A cross-correlation between a 2D  FFT of a first search region of features and a 2D FFT of a second search region of features is calculated.); and 
converting the computed cross-correlation back to the spatial domain to obtain the correlation map (Han; Fig. 2, Para. [0053, 68]. A 2D inverse FFT of a calculated cross-correlation is obtained.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the object tracking system/method of Liu to adapt an target tracking approach, by incorporating Han’s teaching wherein a FFT based correlation approach is employed for target tracking, for the motivation to provide a robust and accurate target tracking technique (Han; Abstract, Para. [0005].).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190103026 A1) in view of Han (US Pub. 20050163341 A1), as applied to claim 11, and further in view of Mentese (US Pub. 20160171330 A1). 

Regarding claim 12, Liu discloses computing the cross-correlation between the first and second extracted feature maps (Liu; Fig. 2B, 5, 6B,C,Para. [0029-30, 38-40, 42-44-47]. 7. A score of similarity/correlation between a first image portion of features of at least on target object within a first search window and a second image portion of features of at least one target object within a second search window is determined/computed.).
But it does not specifically disclose computing the cross-correlation between the Fourier representations of the feature map and the stored feature map further comprises: computing a first feature model for the feature map by computing a Gaussian kernel auto-correlation of the Fourier representation of the feature map; computing a second feature model for the stored feature map by computing a Gaussian kernel auto-correlation of the Fourier representation of the stored feature map; and computing the cross-correlation between the Fourier representations of the feature map and the stored feature map by computing element-wise products of the first feature model and the second feature model.
However, Mentese teaches computing the cross-correlation between the Fourier representations of the feature map and the stored feature map further comprises: computing a first feature model for the feature map by computing a Gaussian kernel auto-correlation of the Fourier representation of the feature map (Mentese; Para. [0115-116]. A first model for samples with first features is obtained/computed based on a kernel with Gaussian auto-correlation.); 
computing a second feature model for the stored feature map by computing a Gaussian kernel auto-correlation of the Fourier representation of the stored feature map (Mentese; Para. [0115-116]. A second model for samples with second features is obtained/computed based on a kernel with Gaussian auto-correlation.); and 
computing the cross-correlation between the Fourier representations of the feature map and the stored feature map by computing element-wise products of the first feature model and the second feature model (Mentese; Para. [0116-117]. A cross-correlation between a first model and a second model is obtained/computed.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the object tracking system/method of modified Liu to adapt an target tracking approach, by incorporating Mantese’s teaching wherein a Gaussian Kernal based correlation approach is employed for target tracking, for the motivation to provide automatic tracking of objects using a camera (Mentese, Para. [0001].).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Schoyck (US Pub. 20190068829 A1) in view of Liu (US 20190103026 A1).

Regarding claim 19, Van Schoyck discloses an unmanned aerial vehicle (UAV) capable of performing a local re-identification of a target object which was earlier detected in a video but later lost when tracking the target object, the UAV comprising (Van Schoyck; Fig. 1, Para. [0003]. A UAV used for real time target tracking.): 
one or more processors (Van Schoyck; Fig. 2, Para. [0030]. A processor is used.); 
a memory coupled to the one or more processors (Van Schoyck; Fig. 2, Para. [0030]. A A processor is connected to a memory.); 
a camera mounted on a gimbal and coupled to the one or more processors and the memory (Van Schoyck; Fig. 2, Para. [0030]. A camera on a gimbal is connected to a processor and a memory.), 
wherein the camera is configured to capture a video of the moving object (Van Schoyck; Fig. 2, Para. [0030]. A camera on a gimbal is connected to a processor and a memory, wherein the camera is used to capture video images.);
wherein the memory storing instructions that, when executed by the one or more processors, cause the UVA to (Van Schoyck. Para. [0066, 135].) 
But it does not specifically disclose receive a current video frame of the video and a predicted location of the target object; place a current search window in the current video frame centered on or in the vicinity of the predicted location of the target object; extract a feature map from an image patch within the current search window; retrieve a set of stored feature maps computed at a set of previously-determined locations of the target object from a set of previously-processed video frames in the video; compute a set of correlation maps between the feature map and each of the set of stored feature maps; and attempt to re-identify the target object locally in the current video frame based on the set of computed correlation maps.
However, Liu teaches receive a current video frame of the video and a predicted location of the target object (Liu; Fig. 2B, Para. [0030, 40]. Video images are continuously processed, wherein a first/current video image is received, including a determined bounding box of a target object, the box is a rectangular box determining a first/predicted location of the target object.); 
place a current search window in the current video frame centered on or in the vicinity of the predicted location of the target object (Liu; Fig. 6B,C, Para. [0044]. A first search window/cropped portions is placed in a first video image centered on or in the vicinity of at least a first determined/predicted location of a target object within a bounding box.); 
extract a feature map from an image patch within the current search window (Liu; Para. [0046-47]. A feature object region/map, e.g. vehicle, people, is obtained from an image area within a current search window.); 
retrieve a set of stored feature maps computed at a set of previously-determined locations of the target object from a set of previously-processed video frames in the video (Liu; Para. [0046-47]. A set of previous feature regions/maps corresponding to previous locations of a target object is determined from a set of previous video frames via the use of updating model.); 
compute a set of correlation maps between the feature map and each of the set of stored feature maps (Liu; Para. [0040, 46]. A set of similarity scores/correlation maps is determined between a current feature region/map and previous feature regions/maps via the use of updating model.); and 
attempt to re-identify the target object locally in the current video frame based on the set of computed correlation maps (Liu; Para. [0040, 46]. A target object is identified and re-identified continuously in a current frame in accordance with a set of determined similarity scores/correlation maps.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the object tracking UAV system/method of Van Schoyck to adapt a target tracking approach, by incorporating Liu’s teaching wherein a target object tracking for multiple objects are employed, for the motivation to track multiple objects of different categories in a video (Liu; Abstract.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Schoyck (US Pub. 20190068829 A1) in view of Liu (US 20190103026 A1), as applied to claim 19, and further in view of Gaidon (US Pat. 9443320 B1).

Regarding claim 20, modified Van Schoyck teaches attempt to re-identify the target object locally in the current video frame based on the computed correlation maps includes: identifying a peak value in each correlation map of the set of the computed correlation maps (Liu; Para. [0040, 46]. The best similarity/correlation match is identified from a set of calculated similarity scores/correlation maps.); 
identifying the highest peak value in the set of peak values for the set of the computed correlation maps (Liu; Para. [0040, 46]. The best similarity/correlation match is identified from a set of calculated similarity scores/correlation maps.);
But it does not specifically disclose comparing the identified highest peak value with a threshold value; and if the identified highest peak value is greater than the threshold value, determining that the target object is re-identified in the video.
However, Gaidon teaches comparing the identified highest peak value with a threshold value (Gaidon; Fig. 2, Col. 8, Ln. 26-45, Col. 13, Ln. 13 to Col. 14, Ln. 7. An identified value of score is compared with a first threshold.); and 
if the identified highest peak value is greater than the threshold value, determining that the target object is re-identified in the video (Gaidon; Fig. 2, Col. 8, Ln. 26-34, Col. 13, Ln. 13 to Col. 14, Ln. 7. For an identified value of score being greater or equal to a first threshold, a location of a target object associated with the identified value is determined as a location of the target object of a current frame.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the object tracking system/method of Van Schoyck to adapt an target tracking approach, by incorporating Gaidon’s teaching wherein a threshold value associated with a similarity measure is used in object tracking, for the motivation to provide a robust and accurate target tracking technique (Gaidon; Abstract.).

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang (US Pub. 20180046188 A1) teaches an unmanned aerial vehicle with an automatic tracking function for objects.
Dijkman (US Pub. 20170011281 A1) teaches a machine learning network for performing context-based object detection.
Edwards (US Pat. 6545706 B1) teaches a system, method and article of manufacture for tracking
a head of a camera-generated image of a person..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/Primary Examiner, Art Unit 2485